Citation Nr: 1339731	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran had active service from February 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, that declined to reopen the Veteran's claim.

The Board observes that in addition to PTSD, the medical evidence of record also indicates a diagnosis of major depression.  It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims (Court) has decided that a Veteran is not held to the disabilities (s)he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As will be explained below, the previously denied claim is being reopened herein; the underlying issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO. 


FINDINGS OF FACT

1.  In an August 1988 decision, the RO denied the Veteran's claim of entitlement to 
service connection for PTSD.

2.  The evidence submitted since the August 1988 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and raises a reasonable possibility of substantiating the pending claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.


CONCLUSIONS OF LAW

1.  The unappealed August 1988 RO decision denying the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Since the August 1988 RO decision, new and material evidence has been received with respect to the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD; this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this decision, the Board reopens the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, and remands it for further development.  Because the claim has been reopened, further notice or assistance is 
unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the result favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Reopening Service Connection for an
Acquired Psychiatric Disorder, to Include PTSD

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that she currently has a psychiatric disorder, to include PTSD, that is manifested as a result of her period of active service.  Because she did not submit a notice of disagreement to the August 1988 rating decision denying service connection, that determination became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).  

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In this case, the evidence of record at the time of the August 1988 RO decision consisted of service treatment records, service personnel records, VA treatment records, a VA examination report, and statements of the Veteran.  The Veteran's September 1974 entrance examination documented a complaint of depression or excessive worry.  It was noted that this depression/worry stemmed from "domestic strife."  Service treatment records showed that the Veteran was treated for multiple complaints of urinary tract infection and other gynecological complaints in June 1975, July 1975, and August 1975.  In a service treatment records dated June 1975, it was noted that the Veteran was brought in by friends who had found her at a party in a semi-comatose state, complaining of pain in the right side.  At that time, the Veteran was diagnosed with "hysteria - alcoholic intoxication."  The treatment provider also noted that the Veteran has been to outpatient clinics and other clinics "with extreme frequency - discharge from Army should be considered."

VA treatment records dated April 1998 documented the Veteran's reports of auditory hallucinations as well as nightmares of being raped while in service.  She was diagnosed with PTSD and major depression with psychosis at that time.  In the June 1998 VA examination report, the examiner noted the Veteran's description of an in-service rape in July 1975.  She indicated that she did not seek psychiatric treatment until 1987 when she sought outpatient treatment at Shawnee Mission Hospital in Overland Park, Kansas.  She reported that she received treatment from 1987 to 1991 for depression and PTSD.  The Veteran also stated that she was raped twice at work in 1987 and 1989, and had experienced nightmares about these rapes every night.  The examiner diagnosed her with major depression with psychotic features.  With respect to the claimed PTSD, the examiner stated that "[t]his was caused by her three rapes."  He opined, "[t]here is at least a causal relationship between her current depression and PTSD and her trauma in the military.

In the April 1998 stressor statement, the Veteran indicated that she could not remember the exact date of her in-service rape and it occurred "around June, July, or early August 1975."  She described a rape by a superior officer who "used his authority to get what he wanted" in his off-base quarters.  The Veteran stated that she did report the rape to the chaplain "and maybe my [immediate] supervisor in charge."  She continued, "[t]he only thing I can remember that came out of this was, it was my fault because I chose to live off base and was asking for it."  She further described a subsequent attempted rape.  She asserted that she was kicked out of service as a result of her resisting the attempted rape.

Accordingly, at the time of the last final denial of the Veteran's service connection claim, the RO determined that there remained insufficient evidence of in-service injury.  The RO therefore denied the Veteran's claim of entitlement to service connection for PTSD.  As indicated above, the Veteran did not appeal the RO's August 1988 decision, and no evidence was received within the appeal period after the decision.  Therefore, the denial became final.  See 38 U.S.C.A. § 7105 (West 2002); cf. 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

In November 2010, the Veteran sought to reopen her previously denied claim of service connection for PTSD.  Relevant evidence received since the August 1988 decision consists of VA treatment records including a June 2011 statement from Dr. M.G.S. and a letter from a Vet Center treatment provider, as well as, multiple statements from the Veteran.  After a review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted that is sufficient to reopen the Veteran's claim.

VA treatment records dated in October 2010 detailed the Veteran's report of the in-service rape.  She was diagnosed with PTSD due to military sexual trauma at that time.  In a June 2011 VA treatment record, Dr. M.G.S. indicated that the Veteran reported symptoms consistent with a diagnosis of PTSD.  Dr. M.G.S. then opined, "I am not aware of any information that casts any doubt on the reliability of [the Veteran's] reports of sexual mistreatment and harassment during her military service."  Similarly, in a letter Ms. R.S-M., a licensed clinical social worker, noted that the Veteran sought counseling at the Vet Center related to a history of military sexual trauma.  She then detailed the Veteran's description of in-service sexual trauma and concluded that the Veteran suffered from PTSD and "[i]t is more likely than not that this is a result of military sexual trauma."

The Veteran also submitted a photocopy of her prior stressor statement, which was received in November 2010.

Pursuant to Shade, supra, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  The Board finds that the October 2011 statement of Dr. M.G.S. as well as the December 2010 letter from Ms. R. S-M., in support of medical nexus, are new evidence as they were not previously of record when the prior decision was made.  This evidence is also "material" because it relates to unestablished facts necessary to substantiate the claim.  The Board, therefore, finds that the newly submitted evidence meets the requirements of Shade for reopening.

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for an acquired psychiatric disorder, to include PTSD, is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim for service connection for an acquired psychiatric disorder to include PTSD has been received; to this limited extent, the appeal is granted.


REMAND

For the reasons expressed below, the Board finds that the underlying claim of entitlement to service connection for a psychiatric disorder, to include PTSD, on the merits, must be remanded for further development.

The Veteran has asserted that she incurred a psychiatric disorder as a result of military sexual trauma.  See the Veteran's statements dated in April 1998.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2013).

The applicable regulation provides additional instruction in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(5) (2013).  The Board notes that 38 C.F.R. § 3.304(f) was amended in July 2010 to add a subsection to the regulation in regard to the evidentiary standard for establishing the required in-service stressor for claims involving a Veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(f)(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).  No substantive change was made to the pertinent regulation relating to personal assault cases.

With regard to the requirements to establish service connection for PTSD, the Board observes that the Veteran must have experienced an in-service stressor.  In personal assault cases, the determination of whether such a stressor occurred is often a very difficult finding to make because there is rarely documentation of the events as related by the claimant.  The Board must weigh several factors in making such a determination that includes the lay statements given by the Veteran as well as supporting lay statements from others that have contemporaneous knowledge of the events, either by direct observance or through knowledge conveyed by the claimant.  As indicated, the Court does allow for a mental health professional to assess such statements in determining whether they support a determination that a claimant, in this case the Veteran, did experience the claimed in-service assaults.  Patton v. West, 12 Vet. App. 272 (1999).

In Patton, supra, the Court held that VA manual procedures for developing evidence related to PTSD claims based on personal assault must be followed and remanded the claim for additional notice and development.  The Court noted that, in cases where available records do not provide objective or supportive evidence of the alleged in- service stressor, it may be required that VA develop alternative sources of information.  Consistent with the holding in Patton, VA must notify the Veteran of the possible alternative sources for verifying the claimed in-service stressors due to personal assault.

In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  Examples of corroborating evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(3).

The Court likened VA's duty to notify a claimant of the criteria set forth in 38 C.F.R. § 3.304(f)(3) to the requirements set forth in the VCAA (38 U.S.C.A. § 5103); Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).  In this matter, although the Veteran received a VCAA letter in November 2010 regarding her PTSD claim, the letter failed to address all of the factors cited herein.  Consequently, on remand, the RO must ensure that the development procedures as set out in Patton and Gallegos are completed.

In this case, the Veteran has asserted that she was sexually assaulted and harassed during service by superiors as well as fellow soldiers.  See the Veteran's statement dated April 1998, the VA examination report dated June 1998, and the letter from Ms. R.S.-M. dated December 2010.  The Veteran has pointed to an early active duty discharge in August 1975.  Id. 

Initially, the Board notes that the complete service personnel records from the Veteran's military service have not been obtained.  The Board observes that certain service personnel records have been associated with the claims file.  However, review of the claims file suggests that additional service personnel records remain outstanding.  Accordingly, the Board finds that the Veteran's complete service personnel records from her service should be obtained and associated with his claims file, to the extent possible.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.)

Further review of the record also demonstrates that the Veteran was granted disability benefits by the Social Security Administration.  See the Social Security Administration decisional document received in April 1999.  To this end, the Board notes that no such records, to include a negative response from a Social Security Administration inquiry, have been associated with the claims file.  Accordingly, upon remand, the Board finds that the RO should attempt to obtain the Veteran's Social Security Administration records, as these records are potentially pertinent to her pending claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from Social Security Administration and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Also, as indicated above, the evidence of record demonstrates that the Veteran has described subsequent incidents of rape in 1987 and 1989.  See the VA examination report dated June 1998.  As noted above in an October 2011 VA treatment record, Dr. M.G.S. indicated "I am not aware of any information that casts any doubt on the reliability of [the Veteran's] reports of sexual mistreatment and harassment during her military service."  Additionally, in a letter dated December 2010, Ms. R.S-M. opined that, with respect to the Veteran's PTSD, "[i]t is more likely than not that this is a result of military sexual trauma."  Although these statements address the issue of nexus, the opinions of Dr. M.G.S. and Ms. R.S-M. provide little rationale to support the conclusions rendered.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Moreover, these opinions did not address the intervening post-service rapes reported by the Veteran.  

Accordingly, there remains a question of whether the Veteran's acquired psychiatric disorder to include PTSD was incurred during her active service.  In rendering an opinion as to medical nexus, the examiner should also address the Veteran's in-service stressors, her report of continued psychological symptoms, and provide a medical nexus opinion as to the currently diagnosed psychiatric disorders.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Additionally, review of the record (including the Veteran's physical VA claims file as well as her Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with her claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The Board also notes that the Veteran has contended that she received private psychological treatment at the Shawnee Mission Hospital from 1987 to 1991.  See the VA examination report dated June 1998.  Additionally, in the December 2010 letter, Ms. R.S-M. indicated that the Veteran sought psychological counseling at the Vet Center.  As such information could be critical to her claim, the Veteran should again be asked to provide an appropriate release of information form to enable VA to obtain records of her psychological treatment at the Shawnee Mission Hospital as well as the Vet Center.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the RO shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested treatment records from Shawnee Mission Hospital dated 1987 to 1991, the Kansas City Vet Center, as well as, VA treatment records dating from May 2012.  All such available documents must be associated with the claims file.

2. The RO shall also procure from the Social Security Administration copies of the decision addressing the Veteran's application for disability benefits as well as the medical records used in support of that decision.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the RO to obtain the Veteran's Social Security Administration records, along with any notice that the records are unavailable, shall be documented in the claims file.

3. The RO shall contact the appropriate records custodians in order to obtain the Veteran's complete service personnel records.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

4. After the above-referenced development has been completed, the RO shall schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her claimed acquired psychiatric disorder to include PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner shall identify each psychiatric disorder experienced by the Veteran.  The examiner shall either diagnose or rule out PTSD.

For each psychiatric disability present, the examiner should indicate whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to the Veteran's active service, including the claimed military sexual trauma.  In rendering this opinion, the examiner should address the continuing diagnosis of PTSD due to military sexual trauma, which has been rendered by the Veteran's VA treatment provider.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder, to include PTSD, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication

6. Thereafter, the RO shall readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and her attorney shall be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following 
applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


